Citation Nr: 1505745	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder-to include posttraumatic stress disorder (PTSD); depressive disorder, not otherwise specified (NOS); and personality disorder-and entitlement to compensation under 38 U.S.C.A. § 1151. 

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee meniscus tear and degenerative arthritis.


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an August 2010 decision, the Board reopened and remanded the Veteran's claims under review here.  The Board remanded the claims again in September 2012, in part, for additional details about Alpha Omega Veterans Services (AOVS).  In February 2014, the Board remanded the issues for want of substantial compliance with the prior remand directives.  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, the Veteran revoked Tennessee Department of Veterans Affairs (August 2006) and The American Legion as power of attorney (June 2010), in favor of his own representation.  

The Veteran, in December 2014, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The Veteran asserted entitlement to a total disability evaluation based on individual unemployability (TDIU) in a May 2014 statement.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

Both the issue of entitlement to an increased initial rating for right knee disability, with an earlier effective date, and the assertion of clear and unmistakable error (CUE) in the October 2001 rating decision, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An acquired psychiatric disorder-to include PTSD, depressive disorder NOS, and personality disorder-was not incurred in or caused by the Veteran's military service.  

2.  Additional psychiatric disability was not proximately caused by a VA employee, in a VA facility, by provision of an approved VA rehabilitation program, or by participation in a VA compensated work therapy program.

3.  The Veteran's current left knee disability was neither caused by or incurred in-or diagnosed within the year following-military service, nor caused or aggravated by the Veteran's right knee meniscus tear and degenerative arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder-to include PTSD, depressive disorder NOS, and personality disorder-and for entitlement to compensation under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.361 (2014).

2.  The criteria for entitlement to service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of August and October 2006 and August 2010, including what the evidence must show for service-connected compensation and compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran has not alleged or demonstrated any prejudice resulting from the content or timing of these letters.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are a matter of record, in addition to Social Security Administration (SSA) and service personnel records.  A negative response was received for records pertaining to the circumstances surrounding the Veteran's dismissal from AOVS in May 2014, but, in a VA Form 21-4142, the Veteran indicated that the VA Medical Center would have all of the necessary documentation related to AOVS.  Also, in November 2014, AOVS provided a response to the questions posed in the 2014 remand, regarding the precise nature of its services.

The Veteran was provided with VA examinations in November 2010 and January 2011 (continued in February 2011), the reports of which have been associated with the claims file.  Medical opinions were also obtained in February, March, and April 2013 and May 2014.  The Board finds the collective result of these examinations/opinions to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
II.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Acquired Psychiatric Disorder

The Veteran submitted the claim for depression, which forms the basis of the current appeal, in July and August 2006 statements.  A subsequent August 2006 statement specifically requested service connection for PTSD.  Last, the Veteran submitted a claim for antisocial personality in June 2008.  All of these issues have been consolidated into a single appeal for service connection of an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2007) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The issue of compensation for mental health illness pursuant 38 U.S.C.A. § 1151 is addressed in section III below. 

The Board first addresses PTSD, service connection for which generally requires three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Discussion of the third element for service connection of PTSD is relevant to the  assessment of the Veteran's credibility.  The Veteran contends that circumstances surrounding his discharge from service caused his current mental health illness, including PTSD.  The Veteran declined to accept an Article 15 for failure to maintain his appearance in accordance with military regulations, contending that the shaving requirement was detrimental to his health.  The Veteran's service records confirm that he received treatment in service for pseudofolliculitis barbae, for which he is now service connected.  Ultimately, the Veteran requested separation in lieu of court martial and received an honorable discharge.  

The crux of the Veteran's reported in-service stressor, as relayed primarily during a February 2011 VA examination, involves being escorted by military police to a plane, without explanation or knowledge of the destination.  While the Veteran himself was not, he detailed that other passengers were restrained on the flight.  Upon arrival, the Veteran asserted that military police placed him under "bed arrest" for an indeterminate time exceeding one week, and he was given a bedpan.  Finally, he contends that doctors periodically arrived, stating "they want[ed] to experiment on [his] face."  Thereafter, the Veteran reported having to present daily for inspection.  

Service records contain the Request and Authorization for Temporary Duty commencing October 13, 1977.  An October 1977 examination report by the Dermatology Service Chief indicates that the Veteran spent at least three days at Lackland AFB for medical evaluation, where he refused to cooperate in the treatment method proposed even though it was explained that a permanent shaving waiver could be granted if the treatment failed.  The Veteran returned to Kirkland AFB via air evacuation on October 17, 1977 for appropriate administrative action.  Thus, the Veteran was at Lackland AFB for five days, less than a week.

Also, service personnel records contain a document from later in October 1977, which indicates that the Veteran was to report to the Hospital Commander's Office every third day to monitor his compliance.  Thus, this record conflicts with the Veteran's report of daily inspection.  The Board appreciates that an in-service event-the air evacuation, medical consultation, and shaving regimen-is not in dispute.  Rather, the conflicts between the Veteran's recent statements and his service records demonstrate a repeated pattern of exaggeration, which leads the Board to question the credibility of the unsubstantiated elements of his statements.  The Board concludes that the Veteran is not an accurate historian, in this regard.

The Board now turns to the question of whether the Veteran has PTSD.  While there is some suggestion in the record of PTSD having been diagnosed or at least recorded in the medical Veteran's history, the overwhelming weight of evidence, as demonstrated by a decade of consistent VA treatment records, is most probative as to whether the Veteran's psychiatric symptomatology is consistent with a diagnosis of PTSD.  Having reviewed the evidence, as will be discussed below, the Board ultimately finds that the weight of the evidence is against a finding that a diagnosis of PTSD was warranted for the Veteran at any time during the pendency of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records do not document diagnosis of an axis I mental health illness.  See American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed., 2013).  In fact, the Veteran, in a November 1977 Report of Medical History at discharge, specifically denied depression or excessive worry and nervous trouble of any sort.  The corresponding Report of Medical Examination did not result in diagnosis of any psychiatric disability.  

The Veteran insists that he has PTSD, due to manifestation of symptoms similar to those with such a diagnosis.  The Board appreciates that the Veteran is competent to report symptoms within his observational and descriptive capacity.  See 38 C.F.R. § 3.159(a)(2).  Yet, the Board is tasked with evaluating the Veteran's capacity to distinguish various mental health symptoms, establish a differential diagnosis, and arrive at a competent conclusion.  The Board finds he cannot.  The record itself, evidenced by the clinical history detailed below, demonstrates the complexity of diagnosing mental health illness, even by those with training in the field.  Therefore, the Board concludes that, on these facts, the Veteran is not capable of diagnosing PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify.  'Because of the complexity of PTSD, the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms....PTSD can occur hours, months, or years after a military stressor.'").  Effectively, the Veteran is not found to have the medical training or expertise to establish that his psychiatric symptomatology meets the criteria for a diagnosis of PTSD.

VA treatment records are particularly instructive, not only in assessing the Veteran's credibility, but also in establishing the absence of PTSD.  The Veteran participated in rehabilitation as early as September 2004, at which time he denied previous treatment for psychological or emotional problems and was diagnosed with axis I cocaine dependence and alcohol abuse.  The Veteran did not endorse significant psychiatric symptoms and denied any psychological or emotional problems in the preceding month.

VA treatment records contain negative PTSD screens in October 2004 and February 2006.  On each occasion, the Veteran specifically answered four questions in the negative:  1) whether he had any nightmares about the stressful event or thought about it when he did not want to;  2) whether he tried hard not to think about it or went out of your way to avoid situations that remind him of it;  3) whether he was constantly on guard, watchful, or easily startled; and 4)  whether he felt numb or detached from others, activities, or his surroundings.

In April 2006, the Veteran requested referral to a VA PTSD clinic.  The psychiatrist noted the Veteran's report of suspiciousness, without identification of any other PTSD symptoms; the Veteran affirmatively denied sleep disturbance.  The provider diagnosed a history of substance abuse and included rule-out diagnoses of dysthymic disorder and paranoid personality disorder.  

Social Security Administration records dated October 2006 show the Veteran's self-report of PTSD.  The physician listed PTSD in the impression section, without explanation, and requested a psychiatric evaluation.  This evidence is afforded little weight, to the extent it constitutes a diagnosis, as it does not contain any analysis of the criteria for PTSD, per the Diagnostic and Statistical Manual of Mental Disorders.  Rather, it appears to be simply a recording of the Veteran's assertion, which as explained the Veteran is not competent to make.  Moreover, the subsequent Disability Determination and Transmittal listed affective/mood disorder, not an anxiety disorder or PTSD, as the primary diagnosis.  See 38 C.F.R. § 4.130.

A September 2007 VA appointment was scheduled specifically at the Veteran's request for a PTSD evaluation.  The Veteran detailed the circumstances surrounding his discharge from service, yet the clinical psychologist diagnosed depressive disorder NOS.  The Veteran refused continued treatment in the general psychotherapy clinic, adamant that he be treated in the PTSD Clinical Team (PCT) program.  As the Veteran sought treatment specifically for PTSD, it is reasonable to assume that healthcare practitioners would have rendered such a diagnosis, if it were indeed appropriate.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  

Then, in January 2008, a physician diagnosed axis I depressive disorder NOS and axis II paranoid personality, specifically commenting that the PCT program would not be an appropriate mode of treatment for the Veteran's mental health illness.  Later that month, a clinical psychologist explicitly ruled out a diagnosis of PTSD, explaining that the Veteran did not meet criterion A.  See American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed., 2013).   The provider went on to explain that the Veteran's psychiatric symptoms were more consistent with paranoid ideation and delusions of persecution and also expressed concern about the Veteran's motivation for secondary gain. 

The Veteran challenged the Veterans Hospital Administration's determination, but the Chief Medical Officer affirmed both the lack of a diagnosis of PTSD, based on application of appropriate diagnostic criteria, and the treatment plan, including denial of admission to the PCT program (as the target population for the program comprised Veterans with military trauma related to combat or sexual assault).

The Veteran also had an entirely negative PTSD screen in January 2011.  Yet, one month later in February 2011, the Veteran reported such symptoms (including, for example, sleep disturbance with nightmares) at a VA examination, which resulted in an axis I diagnosis of PTSD based on the military stressor as reported by the Veteran.  

Notably, VA treatment subsequent to the VA examination, did not result in a diagnosis of PTSD being rendered.  For example, a mental health treatment plan note from February 2014 resulted in an axis I diagnosis of major depressive disorder by a physician.  A mental health consult from May 2014 resulted in an axis I diagnosis of depression by a psychiatrist.

It is incumbent upon the Board to weigh this competing evidence and to determine which evidence is found to be most probative.  Here, while a lone VA examiner rendered a diagnosis of PTSD, the Veteran has not been actually treated for PTSD by VA at any time, despite his seeking extensive psychiatric treatment.  Ultimately, the Board concludes that the totality of the numerous VA treatment records which consistently find that PTSD was not the appropriate diagnosis for the Veteran's psychiatric symptomatology provides the most compelling evidence of record.  Of note, VA treatment records are of record both before and after the February 2011 VA examination, suggesting that the examiner's conclusion did not alter the Veteran's psychiatric treatment.  The VA treatment records are simply more probative than the single outlying VA examination, the foundation of which is compromised by a report of circumstances and symptoms that are embellished and inconsistent with the Veteran's manifest military and medical history.   Moreover, VA providers have continually discounted a diagnosis of PTSD, in favor of depressive disorders, over a decade of treatment.  Based on the totality of the record, the Board concludes that the weight of evidence is against a finding that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of his appeal.  As the preponderance of evidence is against a diagnosis of PTSD, the first element is absent, and service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As noted, the Veteran's claim includes the issue of an acquired psychiatric disability, other than PTSD.   

Of note, the Veteran has received several axis II psychiatric diagnoses.  For example, the February 2011 VA examination also resulted in an axis II assessment of significant paranoid personality features.  Additionally, an October 1977 Clinical Record Cover Sheet in the Veteran's service treatment records shows a diagnosis of antisocial personality.  However, personality disorders generally are not amenable to service connection.  See 38 C.F.R. § 3.303(c).  Rather, personality disorders, as denoted by an axis II diagnosis, are typically characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  Id.  Personality disorders, therefore, are not acquired, as such, but are innately characterological.  As such, despite the diagnoses, service connection cannot be established for the personality disorder, in this case.

The Veteran has been diagnosed with and consistently treated for depressive disorder NOS, and the Board will therefore analyze whether such a condition either began during or was otherwise caused by his military service.

As noted, the Veteran's service treatment records are silent for diagnosis of mental health illness, including depressive disorder NOS, and the Veteran denied any such symptoms at separation from service.  In fact, more than twenty-five years elapsed between the Veteran's military service and any indication of mental illness evidenced by treatment or application for VA disability compensation.  The Board recognizes that the absence of evidence is not dispositive, but it nevertheless does weigh against a fining that an acquired psychiatric disability began during the Veteran's time in service.  

Additionally, VA treatment records show the Veteran's affirmative denial of psychiatric complaints prior to 2004.  The question, then, is whether the evidence supports a link between the Veteran's military service and the first diagnosis in 2006.  The Board appreciates that there is no categorical rule requiring expert evidence of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, for reasons discussed above, attribution of a particular mental health illness to a specific event is a complex determination, requiring expertise in the field of psychological/psychiatric illness.  See Young, 766 F.3d at 1353.  The Veteran has not demonstrated such training or expertise.  Consequently, the Board finds the Veteran not competent to proffer a nexus opinion, in this instance.

In February 2011, the VA examiner opined that the Veteran's depressive disorder NOS was unrelated to his military service, attributing the diagnosis, instead, to events of everyday life, including the Veteran's dealings with the VA healthcare and disability system.  Additionally, the record, including VA treatment records, is devoid of any other expert medical opinion suggesting a link between the Veteran's depressive disorder NOS and his military service.  In fact, the VA treatment records from June 2006 are consistent with the February 2011 VA medical opinion.  The treating provider in 2006 attributed depressive disorder NOS to psychosocial stressors, as well.  The Board finds this evidence most probative of the nexus element.

Based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran has had PTSD at any time during the pendency of the claim or that that the Veteran's diagnosed depressive disorder NOS had onset during active service or was caused by any event during active service.  Furthermore, personality disorders are not diseases within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  The claim for an acquired psychiatric disorder is therefore denied.  

Left Knee Disability

In July 2006, the Veteran submitted a claim to reopen a prior final denial of service connection for a left knee disability, which has since been reopened by the Board and adjudicated on the merits by the AOJ.  In June 2014, the Veteran alleged service connection for his left knee as secondary to his service-connected right knee.  The Board will therefore address direct, presumptive, and secondary service connection, in turn.  

Regarding direct service connection, the Veteran's service treatment records document rule-out diagnosis of osteochondritis dissecans and diagnosis of chondromalacia patellae, left knee, in February 1976.  The Veteran denied any history of injury.  The provider appreciated a non-radiopaque loose body; but X-rays were negative.  In July 1976, the Veteran reported that his left knee was sometimes painful, without any objective findings being made at that time.  In the November 1977 Report of Medical History at discharge, the Veteran denied a trick or locked knee.  The corresponding Report of Medical Examination did not result in diagnosis of a left knee disability.

To the extent that the Veteran attempts to link the present disability of arthritis with appreciable symptoms during or immediately following service, the evidence of record clearly precludes such an association.  Any such allegation is contradicted by X-ray evidence showing an abnormal left knee.  Hence, the Veteran has demonstrated that he, himself, is not capable of attributing joint pain to the degenerative process of arthritis.  The Board recognizes both that lay diagnoses are not categorically incompetent and that there is no categorical rule requiring expert evidence to substantiate medical etiology.  See Davidson, 581 F.3d at 1316.  However, the Veteran's statements, regarding the etiology of pain, are of limited probative value and are incompetent to diagnose arthritis.  There is no evidence within the Veteran's observational or descriptive capacity that could attribute the alleged continuity of pain to the degenerative process of a joint, imperceptible to the naked eye without imaging and interpretation by a medical professional.  The Board finds that such a determination is a complex question, and the Veteran has not demonstrated the expertise necessary to render such judgment.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances sufficient to self-diagnose arthritis based on appreciable symptoms.  See 38 C.F.R. § 3.159(a)(2).  

The Veteran provided internet research in April 2008, which purports to establish an association between torn ligaments and arthritis.  The research also provides a definition for chondromalacia patellae and indicates that osteoarthritis, or degenerative arthritis, can arise years after an injury.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert and it is not particular to the facts of this case as there is no evidence of ligament damage or other injury to the left knee in service.  As such, the Board assigns little probative value to this evidence, and concludes that this information is insufficient to establish the required medical nexus.

The Veteran has undergone a number of VA examinations of his knees in an effort to determine the etiology of his current left knee disability.

At a November 2010 VA examination, the Veteran reported experiencing pain in his left knee since the 1970s.  The Veteran asserted at one point that he did not recall any specific incident, but also asserted that he injured it during training.  The examiner diagnosed the Veteran with medial compartment osteoarthritis in both knees.  The examiner noted that given the Veteran's age, this was not an unusual finding and might represent degenerative arthritis. The examiner noted that the Veteran was treated in 1976 for knee problems, which were presumed to be chondromalacia as x-rays were negative.  He ultimately concluded that he could not resolve the issue of etiology without resorting to speculation.  However, he also noted that while the Veteran received left knee treatment in service, x-rays were negative and McMurray's testing was negative.  As such, the examiner indicated that he found nothing to suggest that the Veteran's in-service injury would have resulted in his current left knee disability.

In February 2013, a VA examiner opined that the left knee disability was less likely incurred or caused by military service.  The examiner explained that the left knee complaints and diagnosis in the service treatment records were not representative of the sort of trauma that would result in premature development of arthritis, and attributed the current left knee disability to the normal wear and tear of the knee.  Curiously, the same VA examiner rendered a contradictory opinion, on the same day.  In a separate examination form, the examiner found that it was at least as likely as not (50 percent or greater) that the Veteran's left knee disability began in service, with a continuation of degenerative arthritis since that time and without an interceding cause for the disability.  The examiner also suggested that it was more likely than not that the Veteran's service connected right knee aggravated his left knee disability, although the examiner provided no explanation for how or why aggravation was thought to have occurred.  

Given this conflict, an independent medical opinion was obtained in April 2013.  The doctor noted the Veteran's left knee complaints in service, but found that given the short period of time in the military and his permission for restrictive activity, it was less likely than not that the Veteran's left knee was exposed to extreme damage.  She also observed that the Veteran did not undergo an injury or traumatic event, and noted that the Veteran stated on his separation examination in November 1977 that health was generally good with no medications, and there was no indication that the Veteran's claimed condition was a problem at the time of his separation.

The doctor noted that several knee complaints were voiced in the service treatment records, including in February 1976, when the Veteran presented with a painful left knee secondary to osteochondritis dessicans.  The doctor explained that osteochondritis dessicans generally occurred when an area of subchondral bone became necrotic and degenerative changes would usually be expected to occur in the cartilage overlying it.  During the course of the disease, unless it is interrupted by surgery, other treatment, or spontaneous healing, the necrotic bone and the cartilage overlying it gradually separate from adjacent bone and cartilage and together become a loose body.  However, in this case the doctor pointed out that there was no clinical evidence of any loose bodies in the left knee.  She noted the fact that the 2010 VA examination found mild left knee joint disease and a slight limitation of knee joint motion, which she found were consistent with a normal aging process.  As such the doctor was of the opinion that the mild findings were not aggravated beyond the normal and natural aging process.  The doctor concluded that in her opinion there was no medical based scientific evidence of record to base the conclusion that the Veteran's left knee disability was either caused or aggravated by his right knee.

Finally, a May 2014 VA medical opinion was obtained that concurred with the independent medical opinion.  The examiner noted that the Veteran had early onset DJD of his left knee, but observed that osteoarthritis is common in the general population, multifactorial and in this case was not related to this Veteran's service. The examiner noted the Veteran's in-service left knee complaints.  However, the examiner felt that the Veteran did not sustain a significant intra-articular trauma or damage to his supporting soft tissue structures that would give him post-traumatic arthritis in his knee.  As such, without any evidence to support post-traumatic arthritis, the examiner found that there was no evidence that the Veteran's current problems with early degenerative arthritis were service connected.

The Board finds the VA medical opinions of May 2013 and 2014 most probative of the issue regarding a link between the treatment in service and current diagnosis of left knee disability (i.e. arthritis).  In this case, there have been a number of medical opinions provided regarding the etiology of the Veteran's left knee.  However, the only opinion that suggested that the Veteran's left knee disability was the result of either his military service or his service connected right knee, was provided by an examiner who that same day provided a negative opinion.  Yet, the examiner provided no explanation for the change of opinion, and the examiner has not provided any explanation for why, if the right knee aggravated the left knee, the osteoarthritis changes in both knees would be similar.  The examiner also provided no explanation for the lack of any knee disability on x-rays or on separation physical.  As such, the Board affords greater weight to the multiple negative medical opinions which were well-supported and explained.

As above, the Veteran is not competent to proffer an opinion on the relationship between treatment and the first evidence of arthritis nearly twenty-five years later, as it is a complex determination, requiring medical expertise that the Veteran has not demonstrated.  The Veteran's statements alone are not sufficient to establish the nexus element in this case.  Therefore, the weight of evidence is against a finding that the Veteran's left knee arthritis was incurred in or caused by military service.  

Still, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA treatment records show that complaints of pain and diagnosis of osteoarthritis involving the left knee did not appear until November 2004, more than twenty-five years after service.  Hence, the evidence shows arthritis diagnosed more than one year following service, forestalling a theory of entitlement based on presumption.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

VA treatment records also contain a diagnosis of left knee chondromalacia patellae in November 2004.  However, not only is there no diagnosis of chondromalacia patellae during the course of the Veteran's current claim and appeal, but also it is not a chronic disability listed in § 3.309(a).  Therefore, it is not amenable to service connection based on a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013).  Regarding arthritis, neither chronicity nor continuity of symptomatology since service has been established on this record because there is simply no combination of manifestations sufficient to identify arthritis during service.  See 38 C.F.R. § 3.303(b).  As noted, x-rays of the Veteran's left knee in service were negative

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  The Board appreciates that the relevant law changed, effective October 2006, subsequent to the Veteran's claim in July of that year.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744-01 (Sept. 7, 2006).  The intent of the amendment was to conform VA regulations to Allen v. Brown, the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  7 Vet. App. 439 (1995).  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  See 38 C.F.R. § 3.310 (2014).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

The May 2013 independent medical opinion discounted the possibility that the left knee disability was caused or aggravated by right knee disability, for lack of any medical or scientific evidence to make such an assumption.  Moreover, such a conclusion was endorsed by the May 2014 VA medical opinion.  The VA examiner explained that arthritis in one knee does not cause the same arthritis in the other.  As such, he concluded that the left knee condition is not the result of the Veteran's right knee disability.  Furthermore, the VA examiner also concluded that because arthritis in one knee does not worsen arthritis in the other; the Veteran's left knee disability is unrelated to his right knee disability.  The only competent medical evidence that conflicts with these opinions was provided by a VA examiner in February 2013 opinion, who reached opposing conclusions in the same day and provided no explanation as to how the Veteran's right knee aggravated his left knee.  For example, the examiner did not identify when the left knee was aggravated, did not identify any gait problems as a result of the right knee that might have aggravated his left knee, and did not cite any medical literature to support this conclusion.  As such, the probative value of this opinion is greatly diminished, and the multiple medical opinions which found aggravation not to be a factor are afforded greater weight.   

On these facts, while such a correlation may seem readily cognizable, the physiological forces and pathological changes are not so plainly visible, and, as such, the Board finds that any conclusion regarding an association between knee disabilities is a complex determination requiring expert evidence.  See Jandreau, 492 F.3d 1372.  The Veteran has not demonstrated such knowledge of body mechanics and/or orthopedics.  Consequently, the Board finds the expert medical opinions most probative of the issue, and, therefore, the weight of the evidence is against a finding that the Veteran's left knee arthritis was caused or aggravated by service-connected disability of the right knee.

Based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's left knee arthritis was caused by or incurred in-or diagnosed within one year following-military service or was caused or aggravated by service-connected right knee disability.  The claim is therefore denied.  

III.  Compensation pursuant to 38 U.S.C.A. § 1151

In an April 2008 statement, the Veteran asserted that the wrongful termination from a housing program administered by Alpha Omega Veterans Services (AOVS) aggravated his diagnosed mental health illness.  

For the purpose of the instant analysis, the Board assumes the following facts.  The Veteran was enrolled in a residential program administered by AOVS from September 2004 to January 2005 (based on an invoice received in April 2008).  The Veteran, at that time, was service connected for pseudofolliculitis barbae, with a 10 percent evaluation.  An August 2004 Memorandum of Agreement establishes the terms as between the Memphis VA Medical Center (VAMC) and AOVS.  AOVS runs a transitional housing assistance program, on a grant per diem basis.  VA treatment records from December 2004 show that the Veteran attended twelve-step meetings at AOVS; he was looking to transition to an outside meeting.  A VA Social Work Note from January 2005 indicated that the Veteran's residency was not to be terminated, at least until he was able to receive dental care at the VAMC.  Nevertheless, AOVS removed the Veteran as a resident subsequent to an arrest.  The U.S. Department of Housing and Urban Development (HUD), in a May 2006 letter, found it is reasonable to conclude that AOVS did not follow the Supportive Housing Program regulation concerning the termination of the Veteran's housing assistance.  In March 2013, A VA examiner opined that the circumstances surrounding the termination aggravated the Veteran's depression (the extent of aggravation-whether acute or permanent-is unclear).  

Even assuming all of the above facts, a claim under 38 U.S.C.A. § 1151 has not been substantiated.  Compensation shall be awarded for qualifying additional disability-not the result of a veteran's willful misconduct-in the same manner as if such additional disability were service-connected in two circumstances.  First, pursuant to paragraph (a)(1), the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151.  Additionally, the proximate cause of disability either must be carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault or must be an event not reasonably foreseeable.  Id. at (a)(1)(A), (B).

A Department employee is defined as an individual:

(i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. 2105;
(ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and
(iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.

38 C.F.R. § 3.361 (e)(1).  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  See id. at (2).  Moreover, the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 1151(a):

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. 1703.
(2) Nursing home care furnished under 38 U.S.C. 1720.
(3) Hospital care or medical services, including examination, provided under 38 U.S.C. 8153 in a facility over which the Secretary does not have direct jurisdiction.

Id. at (f).  

Paragraph (a)(1) is plainly inapplicable to the circumstances of this case, as neither a VA employee nor a VA facility is implicated.  The evidence does not support a conclusion that AOVS, in its apparent capacity as a contractor, either operates a VA facility or has VA employees.  There is no evidence that VA exercises direct jurisdiction over AOVS or supervises its employees, which/who clearly made independent decisions regarding programmatic issues in this case.  In fact, in a February 2013 correspondence, an AOVS representative denied being part of the VA, identifying the charitable organization as a private non-profit corporation that provides disabled and displaced veterans with social services. 

Second, pursuant to paragraph (a)(2), the additional disability, in the alternative, must be proximately caused either by the provision of training or rehabilitation as part of an approved rehabilitation program under 38 U.S.C.A. §§ 3100 et seq. (chapter 31) or by participation in a compensated work therapy (CWT) program under 38 U.S.C.A. § 1718.  38 U.S.C.A. § 1151(a)(2)(A), (B).

Critically, the record does not establish provision of such a rehabilitation program or participation in a CWT program, as specifically required and defined by the relevant statute.  The August 2004 Memorandum of Agreement identifies 38 U.S.C.A. §§ 1710, 1712, and 1722 as the authority for the services provided by AOVS.  As such, the provisions identified in paragraph (a)(2), which specify the qualifying programs, are not implicated.  Furthermore, while offering alcoholics anonymous classes, an AOVS representative in a November 2014 correspondence explicitly responded in the negative when asked if AOVS furnished rehabilitative services through contractual arrangements with the VA under either 38 U.S.C.A. § 1718 or § 3115.

The Veteran points to the similarity of services provided by AOVS, in an attempt to bring the program within the ambit of 38 U.S.C.A. § 1151-i.e. chapter 31 or section 1718.  The AOVS services included: basic needs (shelter, food, clothes, grooming and hygiene, and transportation); alcohol and drug counseling; mental health education; life skills training (money management, stress and anger management, nutrition, and healthy living strategies, etc.); and vocational, education, and employment referrals and advocacy.  Notably, AOVS only provides referrals and advocacy-does not provide any such vocational or educational rehabilitation or work programs itself.  The fact remains that the Veteran was not involved, through AOVS, in a chapter 31 program or CWT.

This determination is consistent with the legislative history of section 1151.  Congress clearly indicated that the purpose of adding paragraph (a)(2)(B) to section 1151 was to provide recourse to a Veteran-deemed not to be an employee of the U.S. and, thus, not eligible for worker's compensation-who was nonetheless injured while participating in a CWT program.  H.R. Rep. No. 106-237 at 53 (1999).  Furthermore, this legislative history indicates that the same precipitating rationale was at issue in earlier adding paragraph (a)(2)(A).  Id.  Here, the Veteran has not alleged nor does the evidence show, that he was actually involved in any such rehabilitative training or work, which would require a proxy for worker's compensation.

As an alternative deficiency, the record does not establish that any additional disability was proximately caused by participation in an AOVS program, as required and defined by regulation.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability, it must be shown that the veteran was being provided with or participating in an essential activity or function of the training, services, or CWT program.  Id. at (3).  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA authorized.  Id.

The alleged additional disability stems from the circumstances surrounding removal from residence in a manner apparently inconsistent with policy, resulting in subsequent hardships (i.e. homelessness, legal troubles, and financial concerns).  To the extent it can be argued that the Veteran was provided rehabilitation or participated in CWT, the Veteran was not involved in rehabilitation, training, or therapy-or even on premises-when residence was terminated.  The removal occurred after the Veteran's arrest.  The record does not establish that residence was an essential function of any rehabilitation, training, or therapy, in which the Veteran was a participant.  The Veteran does not allege that he was actively participating in any such service at the time of the precipitating incident-only that he was a resident at AOVS, which provided various services in general.  On these facts, simple residency does not constitute an essential function of rehabilitation, training, or therapy.  See generally Mangham v. Shinseki, 23 Vet. App. 284, 288-9 (2009) (explaining that domiciliary care (defined, in 38 C.F.R. § 17.30(b), as the furnishing of a home to a veteran, embracing the furnishing of shelter, food, clothing and other comforts of home, including necessary medical services) is not contemplated by section 1151).  Consequently, the Board concludes that the cause, as alleged by the Veteran, of any additional permanent disability is too remote from rehabilitation, training, or therapy, as contemplated by governing law.  See generally Viegas v. Shinseki, 705 F.3d 1374,  1383 (Fed. Cir. 2013) (citing Brown v. Gardner, 513 U.S. 115 (1994)).  Thus, the proximate cause element for compensation pursuant to section 1151 is also absent.  

The preponderance of the evidence is against a finding that the Veteran incurred additional psychiatric disability, proximately caused by a VA employee, in a VA facility, by provision of VA-approved rehabilitation, or by participation in CWT.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for an acquired psychiatric disorder-to include PTSD, depressive disorder NOS, and personality disorder-and compensation under 38 U.S.C.A. § 1151 are denied.

Service connection for a left knee disability, to include as secondary to service-connected right knee meniscus tear and degenerative arthritis, is denied.


REMAND

In November 2011, the Veteran submitted a Notice of Disagreement (NOD) with the September 2011 rating decision, which granted service connection for right knee disability with a 20 percent evaluation from July 2006.  Also, in January 2015, the Veteran submitted a NOD with the October 2014 rating decision, which declined to find CUE in the October 2001 rating decision that granted service connection for pseudofolliculitis barbae.  

As no Statement of the Case has yet been issued, in either instance, the NODs are still pending.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will only be returned to the Board after issuance of the SOC if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Therefore, this matter is remanded for the following action:

Consider the issues of whether an increased initial rating or earlier effective date is justified for the Veteran's service-connected right knee disability and whether a clear and unmistakable error was made in either the initial rating or effective date assigned for pseudofolliculitis barbae in the October 2001 rating decision.  If the benefits sought cannot be granted, the RO should issue a SOC in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


